              Case 1:17-cv-08560-PGG-KHP Document 142 Filed 06/07/21 Page 1 of 2




                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                   ALAN H. SCHEINER
                                                                                                         Senior Counsel
Acting Corporation Counsel                            100 CHURCH STREET                          Phone: (212) 356-2344
                                                      NEW YORK, NY 10007                            Fax: (212) 356-3509
                                                                                                  ascheine@law.nyc.gov


                                                                       June 7, 2021
      BY ECF
      Honorable Katharine H. Parker
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      500 Pearl St.                                                                              6/8/2021
      New York, New York 10007
                             Re: Wentworth Rattray v. Police Officer Cadavid, et al., 17-CV-8560 (PGG)
                                 (KHP)
      Your Honor:
                    I am the Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
      Counsel of the City of New York (“City”), assigned to represent defendants Police Officer Jose
      Cadavid and Police Officer Alyssa Trigueno in this action. Defendants write to respectfully
      request that the Court grant a one-week extension of time for the defendants to provide
      information concerning the production or destruction of recordings of plaintiff’s 911 telephone
      calls from June 9, 2021, until June 16, 2021. This is the second request for extension of this
      deadline.
                     By way of background, this Court ordered that the defendants produce to plaintiff
      an audio recording of plaintiff’s 911 phone call and/or records of destruction of that recording,
      along with office policies governing the destruction of such records, by June 2, 2021. (ECF No.
      130). On May 28, 2021, defendants requested a one-week extension to provide a status report
      with respect to the existence of the 911 audio of plaintiff’s phone call with the status report being
      due on June 9, 2021. (ECF No. 135). On May 29, 2021, the Court granted the extension. (ECF
      No. 138).
                      Defendants believe that the audio recording has been destroyed and are working
      on obtaining the records and/or declarations needed to respond to the Court’s order. However,
      on June 6, 2021, New York City Law Department experienced an unauthorized intrusion into
      their computer network causing network-wide technical difficulties. As a result, we have been
      unable to access electronic communications, documents and files since Sunday. As of this
      writing it is unclear when these issues will be resolved. Therefore, the additional time is required
      to respond to the Court’s order.
                      Defendants’ counsel spoke with plaintiff today regarding this request and he
      asked that the following language be included in this letter as his response:
      Case 1:17-cv-08560-PGG-KHP Document 142 Filed 06/07/21 Page 2 of 2




               “Plaintiff is requesting the audio recording of the 911 calls correlating to the
incident transcript of these calls is included in the complaints exhibits as appendix – 1 – item – B
– event chronology - - D16110518835 and covers the statements made to the 911 dispatchers by
both parents (P1 and P2) during the period 6 PM eastern time until 9 PM eastern time on
November 5, 2016. The City of New York has previously failed to provide these records to
plaintiff. Appendix – 1 – item – I and item – J. As such plaintiff asks that the court compel the
City of New York to provide the records to plaintiff by the requested date. As such, plaintiff
consents to the request extension by the defendants.”

               Defendants do not consent to plaintiff’s motion to compel. It is counsel’s
understanding that these records do not exist, and the additional time requested by defendants is
for the purpose of obtaining the necessary documents to confirm the nonexistence of these
records as well as the policy behind their retention.

                Therefore, for the reasons set forth above, defendants respectfully request that the
Court grant a one-week extension to provide the status report concerning plaintiff’s 911 audio
until June 16, 2021.
               We thank the Court for its consideration of this matter.


                                                             Respectfully submitted,

                                                             Alan H. Scheiner /s/
                                                             Alan H. Scheiner
                                                             Senior Counsel
cc:    By First Class Mail
       Wentworth Rattray, Plaintiff Pro Se
       42 West 120 Street, Apt. 3C
       New York, New York 127              The Court hereby grants a one-week extension to provide
                                           the status report concerning Plaintiff's 911 audio until June
                                           16, 2021. Regarding the motion to compel records, the
                                           Court will discuss this with the parties at the case
                                           management conference scheduled for Thursday, July, 1,
                                           2021 at 3:15 pm.




                                                                           6/8/2021




                                               -2-
